Citation Nr: 1540200	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  14-03 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected degenerative joint disease of the pelvis, status post non-displaced fracture of the right ischium.

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a lumbar spine disability, to include as secondary to degenerative joint disease of the pelvis.


REPRESENTATION

Appellant represented by:	Trent Devenzio, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to April 1972.  He had additional service in United States Army Reserves and served in the Arkansas National form August 1981 to August 1989, which included a verified period of active duty for training (ACDUTRA) from July 23, 1983, to August 6, 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, wherein the RO increased to 10 percent the evaluation assigned to the Veteran's service-connected pelvic disability and reopened a previously denied claim of service connection for a lumbar spine disability and denied that claim on the merits.

On September 9, 2014, the Veteran testified at hearing before the undersigned Veterans Law Judge, via videoconferencing.  


FINDINGS OF FACT

1.  Evidence received since the RO's October 2006 decision relates to an unestablished fact necessary to substantiate the claim of service connection for a lumbar spine disability and it raises a reasonable possibility of substantiating the underlying claim.

2.  When reasonable doubt is resolved in favor of the Veteran, the evidence suggests that the Veteran has a lumbar spine degenerative disc disease that is attributable, at least in part, to service or a service-connected disability.

CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for a lumbar spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).
 
2.  Service connection for lumbar spine degenerative disc disease is warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an October 2006 rating decision, it was determined that the Veteran had not submitted new and material evidence sufficient to reopen a previously denied claim of service connection for a lumbar spine disability.  Specifically, the RO found that the evidence failed to show that the Veteran's claimed lumbar spine disability was not related to the fracture of the right ischium sustained in service in 1983.  In September 2010, the Veteran again sought service connection for a lumbar spine disability.  In support of his claim, he submitted a statement from a private clinician who indicated the degenerative changes of the Veteran's lumbar spine may have been initiated by his in-service injury.  Upon review of this evidence, the Board concludes, as did the RO, that the underlying claim of service connection for a lumbar spine disability may be considered on the merits due to the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014) (providing that a claim finally denied may be considered again on the merits only if new and material evidence has been received since the time of the last final denial); 38 C.F.R. § 3.156(a) (2014).

Turning to the merits of the claim, the Board notes first that in order to receive service-connected compensation benefits, a payee must be a "veteran," which is defined, in part, as "a person who served in the active military, naval, or air service."  38 U.S.C.A. § 101(2) (West 2014); see 38 C.F.R. § 3.1(d) (2014).  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2014); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  In the instant case, status as a veteran has been achieved by virtue of the RO's grant of service connection for a pelvic disability, determined to have been incurred in the line of duty during a period of annual training from July 23, 1983, to August 6, 1983.  

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2014).

A review of the Veteran's service treatment records shows that on August 1 or 2, 1983, the Veteran was working on a bridge transom when he slipped and fell onto a large piece of steel with the full weight of his body.  X-rays showed a non-displaced fracture of the lateral cortex of the right ischium.  He was initially placed on bedrest and was then advised to be off duty for two to three weeks for rehabilitation.  

The records show that the Veteran first applied for VA disability compensation for his fractured pelvis, which he alleged had resulted in arthritis pain in his hip and low back, in 1993.  In September 1993, the Veteran presented with complaints of low back pain, which he stated had been present for six years.  X-rays taken at that time were interpreted to reveal minimal narrowing at L5-1 and minimal spurs through the lumbar area.  The impression was minimal degenerative L5-1 disc.  During a March 1994 VA examination, the Veteran reported that after the 1983 in-service injury, he began to experience non-radiating low-back pain.  The examiner stated that he could find no relationship between the Veteran's complaints of back pain and the non-displaced fracture of the right ischium.  In July 1994, the RO denied service connection for degenerative changes of the lumbar spine.  

During a July 2006 VA examination, the Veteran reported increased back pain over the previous 10 years.  X-rays revealed no obvious malalignment or fracture or dislocation of the pelvis, but did show degenerative changes and osteophyte formation in the lumbar spine.  The Veteran was then diagnosed as having spondylolisthesis and lumbar spine degenerative joint disease.  In September 2006, a VA clinician opined that the Veteran's diagnosed lumbar spine disabilities were not related to the non-displaced fracture of the right ischium that had occurred in 1983.  The clinician's stated rationale was that "the ischium is not connected with [the] lumbar spine directly nor does the non-displaced ischium fracture cause any change in body kinematics which would result in additional lumbar forces."

As noted above, in September 2010, the Veteran submitted a statement from a private clinician, C.B., D.C. (a chiropractor), who had treated the Veteran related to his complaints of low back and right leg pain.  The Veteran reported the in-service injury to C.B., and stated that he had experienced back pain since that time.  X-rays were taken and C.B. rendered several diagnoses related to the lumbar spine.  He then stated: "Many of these changes may be due to or have been initiated by [the Veteran's] injury in the past.  It is impossible to discern if these are aging changes alone or caused by previous injury.  In my opinion either scenario is plausible and may be a combination of aging and injury."  In an October 2011 statement, C.B. again stated that it is impossible to determine if the Veteran's current condition is a function of the normal ageing process or from previous injury, but went on to opine that the Veteran's intervertebral disc syndrome is at least as likely as not caused by his previous right ilium fracture in 1983."  In December 2011, the Veteran submitted additional private medical evidence, consisting of the report of a November 2011 evaluation conducted by N.P., M.D., who opined that the Veteran's pelvic fracture and in-service fall contributed to the degenerative changes of the Veteran's lumbar spine.  Dr. N.P. explained that any time there is trauma to an area of the body, that part of the body experiences a weakness that makes it more susceptible to degeneration or repeat trauma.

The Veteran was again evaluated by VA in September 2013.  Upon examination of the Veteran and review of the claims folder, to include the favorable medical evidence, the VA examiner opined that the Veteran's lumbar spine disability was less likely than not proximately due to or the result of the Veteran's service-connected pelvic fracture.  In coming to this negative conclusion, the examiner pointed out that there is no degenerative disease of the pelvis (a statement which is contradicted by x-ray evidence showing degenerative changes of the pelvis and the fact that the Veteran's disability has been characterized as degenerative joint disease of the pelvis), that the Veteran's ilium fracture had healed, that the Veteran did not complain of back pain for 10 years after the injury and had worked moderate to heavy jobs most of his life, and that repeat x-rays over the years did not show any change in the pelvic fracture area.  

The Veteran was again evaluated by Dr. N.P. in June 2014.  Dr. N.P. pointed out that the Veteran had an iliac crest height difference of 6 mm with the left ilium higher than the right, and again stated her opinion that the Veteran's pelvic fracture and fall contributed to the Veteran's degenerative changes of the lumbar spine.  In addition to her previous opinion regarding the effects of trauma, Dr. N.P. added that the fact that the Veteran has had a short right leg since the 1983 accident without being prescribed a proper heel lift dramatically altered his gait.  (In this regard, the Board notes that the report of a November 2010 contract examination identified the Veteran as having an altered/abnormal gait due to his hip condition.)

In consideration of the aforementioned evidence, the Board finds that the evidence of record for and against the Veteran's claim for service connection for a lumbar spine disability is in a state of relative equipoise.  The Veteran has submitted several private medical opinions that tend to support a grant of service connection, whereas the medical evidence developed by VA is against the claim.  Regarding the VA medical opinions, the Board notes that it does not appear as though those examiners considered the specific impact on the Veteran's documented injury.  The VA opinions regarding secondary service connection are also limited to the question of causation and do not address aggravation.  Thus, rather than remanding the matter to address the inadequacies of the VA medical opinions, the Board will resolve reasonable doubt in favor of the Veteran and grant service connection for a lumbar spine disability, as the private medical evidence of records provides a sufficient basis for the Board to conclude that it is at least as likely as not that the Veteran's lumbar spine degenerative disc disease is attributable, at least in part, either to the 1983 injury itself or to the resulting pelvic fracture.  Accordingly, an award of service connection for lumbar spine degenerative disc disease is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310, 3.303.


ORDER

Entitlement to service connection for lumbar spine degenerative disc disease is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

As noted in the introduction, in its April 2011 decision, the RO increased the Veteran's disability evaluation assigned to his service-connected pelvic disability to 10 percent, which disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5255.  The 10 percent rating was based on x-ray evidence of degenerative changes and objective evidence of painful motion, as indicated in the report of a November 2010 VA contract examination.  Although the Veteran has been afforded several VA spine examinations since that time, the severity of symptomatology related to his pelvic disability has not been reevaluated.  The Board notes that the Veteran has alleged a worsening of symptoms related to his pelvic disability and recently provided VA with a copy of correspondence submitted to his Congressman, wherein it was indicated that the Veteran is now wheelchair bound and his activity level is greatly diminished.  The Veteran also reported experiencing a variety of symptoms during his September 2014 hearing.  

Upon review of the evidence and in consideration of the Veteran's statements, the Board finds that a remand is necessary for the Veteran to be scheduled for another VA examination to determine the current severity of his service-connected pelvic disability, as it appears that the Veteran may have experienced an increase in the severity of his symptoms since the last examination was conducted and the medical evidence currently of record does not contain adequate information for the Board to discern what symptoms are attributable to his pelvic disability, as opposed to other musculoskeletal disabilities.   See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 38 C.F.R. § 3.327(a) (2012) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect").  

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ should schedule the Veteran for a VA examination in connection with his claim for a higher evaluation of his service-connected pelvic disability.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  

The examiner should be asked to review the record, take a detailed history from the Veteran with regard to the progression of his service-connected pelvic disability, and provide a complete assessment of the severity of the disability.  All appropriate tests and studies, to include x-rays, should be performed and all clinical findings should be reported in detail.  

The examiner should identify all chronic manifestations of the Veteran's degenerative joint disease of the pelvis and previous fracture of the right ischium, to include those resulting from his altered gait, if any.  Range-of-motion findings for the thigh/hip joint should be included in the examination report.  The examiner should indicate whether the Veteran's disability picture represents a slight, moderate, or marked disability due his service-connected pelvic disability. 

The examiner should state whether the Veteran's pelvic disability is manifested by weakened movement, excess fatigability, incoordination, or pain, and should then provide an opinion as to the extent of functional loss due to pain, incoordination, weakness, pain on flare-ups, and fatigability.  Such findings should be equated to degrees of additional loss of motion (beyond what is shown clinically) in order to reflect the degree of disability caused by the functional deficits.  

2.  After completing the requested action and any additional notification and/or development deemed warranted, the AOJ should re-adjudicate the issue of entitlement to a rating in excess of 10 percent for the Veteran's service-connected pelvic disability, which should include consideration of stage ratings from September 2010 forward.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


